Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Remark
This Office action has been issued in response to communication made on 01/07/2022. 

Terminal disclaimer
       The terminal disclaimer filed on 01/07/2022 is approved hence the double patenting rejection is withdrawn. 

Allowance
Claims 18-37 are allowable.

Reason for Allowance
Independent claims 18, 25 and 31 are allowable because the cited arts of record do not explicitly disclose, teach, or suggest the claimed limitations content management (in combination with all other features in the claim),  
 a first log structured array storing data in a storage device; a second log structured array, in the storage device, storing metadata for the data in the first log structured array, wherein the first and the second log structured arrays comprise separate instances of log structured arrays; and a non-transitory computer readable medium having computer readable instructions that when executed allocates address space in the second log structured array for metadata for data stored in the first log structured array in response to demand to use the metadata not in use.     



Any comments considered necessary by applicant must be submitted no later than the

fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for
Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK CHBOUKI whose telephone number is (571)270-3154.  The examiner can normally be reached on Mon-Fri 8:00 am to 6:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached at 571-2701760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAREK CHBOUKI/             Primary Examiner, Art Unit 2165                                                                                                                                                                                                         3/9/2022